TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00708-CV


Saeed Khan, Appellant

v.

The State of Texas; The City of Houston, Texas; and the Transit Authority of Houston,
Texas, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GV-06-002172, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Saeed Khan filed his notice of appeal on December 16, 2009.  Appellant's
brief was due in this Court on February 15, 2010.  On March 26, 2010, the Clerk of this Court sent
notice to appellant that his brief was overdue and that his appeal would be dismissed for want of
prosecution if he did not respond to this Court by April 5, 2010.  To date, appellant has not
responded to this Court's notice.  Accordingly, we dismiss the appeal for want of prosecution.  Tex.
R. App. P. 42.3(b), (c).
						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   May 5, 2010